NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      MAR 15 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 QIANYUE WU,                                      No.   15-70831

                  Petitioner,                     Agency No. A095-649-009

   v.
                                                  MEMORANDUM *
 JEFFERSON B. SESSIONS III, Attorney
 General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Qianyue Wu, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the BIA’s denial of a motion to reopen, Najmabadi v. Holder, 597 F.3d



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
983, 986 (9th Cir. 2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Wu’s motion to reopen as

untimely, where it was filed more than four years after the BIA’s final order, see 8

C.F.R. § 1003.2(c)(2), and Wu failed to establish materially changed circumstances

in China as to either of his claims to qualify for the regulatory exception to the

time limit for filing a motion to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); see

Najmabadi, 597 F.3d at 987-89 (evidence must be “qualitatively different” to

warrant reopening). To the extent Wu contends his third child was born after his

2008 hearing, we reject his contention as contrary to the record.

      PETITION FOR REVIEW DENIED.




                                           2                                     15-70831